United States Court of Appeals
                     For the First Circuit


No. 17-1296

                 ALLCO RENEWABLE ENERGY LIMITED,

                      Plaintiff, Appellant,

                               v.

      MASSACHUSETTS ELECTRIC COMPANY, agent of National Grid;
ANGELA M. O'CONNOR, individually and in her official capacity as
  Chairperson of the DPU; JOLETTE A. WESTBROOK, individually and
        in her official capacity as Commissioner of the DPU;
    ROBERT HAYDEN, individually and in his official capacity as
 Commissioner of the DPU; JUDITH JUDSON, individually and in her
           official capacity as Commissioner of the MDER,

                     Defendants, Appellees.




                          ERRATA SHEET


     The opinion of this Court issued on November 13, 2017, is
amended as follows:

     On page 12, lines 13-14, replace "it furthers" with "it
further argues."

     On page 14, lines 5-6, replace "it furthers" with "it
further argues."

     On page 19, line 18, replace "that argument" with "the
argument."

     On page 21, line 24, replace "favorable" with "favor."